Case: 19-10282      Document: 00515241875         Page: 1    Date Filed: 12/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 19-10282                    December 18, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN PURIFOY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-277-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant John Purifoy pleaded guilty to possession with
intent to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(C). At sentencing, the district court declined a requested downward
departure and sentenced Purifoy to the guidelines sentence of 240 months of
imprisonment and three years of supervised release. Purifoy timely appealed.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10282    Document: 00515241875     Page: 2   Date Filed: 12/18/2019


                                 No. 19-10282

      We lack jurisdiction to review the denial of a downward departure unless
the denial was based on the district court’s mistaken belief that it lacked the
authority to depart. United States v. Lucas, 516 F.3d 316, 350-51 (5th Cir.
2008); United States v. Alaniz, 726 F.3d 586, 627 (5th Cir. 2013).
      The record does not indicate that the district court mistakenly believed
that it could not grant the motion for a downward departure for lack of
authority to depart from the Guidelines. Neither does Purifoy allege that the
district court was unaware of such authority. Rather, the record reflects that
the district court knew of its authority to grant the motion but concluded that
the facts and circumstances of the case did not warrant a downward departure.
As such, this court lacks jurisdiction to review the district court’s denial of
Purifoy’s request for a downward departure. See Lucas, 516 F.3d at 350.
      The judgment of the district court is AFFIRMED.




                                       2